Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 02/25/2022 is acknowledged. Claims 6-16 and 20 have been canceled, claims 1-5 and 17-19 have been withdrawn, and new claims 32-38 have been added. Claims 21-38 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments, arguments, and terminal disclaimer filed on 02/25/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s terminal disclaimer have overcome the nonstatutory obviousness-type double patenting rejection of claims 21-23, 25, and 27-31 over claim 2 of U.S. Patent No. 9,987,224 B2 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. In addition, new claims are hereby included in the rejections and the rejections are modified based on the amendments (underlined). The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 25, 27-32, 34, 35, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Timmerman (US 2004/0057962 A1).
Timmerman teaches methods of buccal mucosal of mouth (paragraph 29-30 and 115) administration of an immunogenic complex comprising a ribosomal complex of a microbe and a polynucleotide molecule prepared, derived from, or deduced from a microbe such as bacteria including rothia (abstract, paragraph 17, 18, 38, 113, and claim 17). 
The therapeutically effective amount of Rothia for facilitating growth of desired bacteria in human mouth is not specified in the instant specification while Rothia is disclosed as a desired bacterium (page 9, line 22-24). Rothia is a normal bacteria flora in human mouth, adding an amount of Rothia to human mouth would naturally result in Rothia propagate itself in human moth and thus facilitating growth of desired bacteria in human mouth. 
With regard to the claimed effect of “to limit the number of pathogenic bacteria, to maintain oral health and to establish a biofilm in a human subject’s mouth, comprising, after a human subject has cleaned their teeth” in claims 21 and 32; “not inhibit growth of a second bacterium selected from at least one of the species Streptococcus mutans and Lactobacillus fermentum” in claim 23, ‘not inhibit growth of a bacterium of the species Lactobacillus fermentum” in claims 25 and 32, “reducing the population of bacteria that spirochetes depend upon to thrive and grow” in claim 27, “P. gingivalis” in claim 28, “killing gram negative bacteria that are associated with periodontitis” in claims 29 and 32, “limiting the population of Treponema denticola” in claims 30 and 37, and “not inhibit growth of a bacterium of species Lactobacillus salivarius” in claim 31; since the method taught by Timmerman has the same composition being administrated to the same population by the route as claimed, the method taught by Timmerman would have the same effect as claimed. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Please refer to MPEP 2112.02:
It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  
With regard to “after a human subject has cleaned their teeth” and “killing Treponema denticola gram negative bacteria associated with periodontitis”, Timmerman does not suggest not brushing teeth before a person being administrated with the immunogenic complex and in modern time a person brushes, flosses, and/or uses mouth wash cleaning the teeth at least once a day, which interrupts the biofilm on teeth and thus cleaning teeth and kill Treponema denticola gram negative bacteria associated with periodontitis. Thus, there would be certain portion of a person who is administrated with the immunogenic complex brushed his or her teeth beforehand.

Response to Applicants’ arguments:
Applicants argue that Timmerman teach a vaccine not the claimed bacteria that adapted to form a biofilm. 
However, this argument is not deemed persuasive. Timmerman clearly teaches Ribosomal Complexes and/or Polynucleotide Molecules being prepared from bacteria including Rothia dentocarius, etc., in paragraph 113. Since the method taught by Timmerman has the same composition being administrated to the same population by the route as claimed, the method taught by Timmerman would have the same biofilm forming effect as claimed. 

Applicants argue that Rothia dentocarius is in a long list of bacteria, fungi, and protozoa. 
However, this argument is not deemed persuasive. As stated above, Timmerman teaches Ribosomal Complexes and/or Polynucleotide Molecules being prepared from bacteria including Rothia dentocarius, etc. Thus, a person of ordinary skill in the art would pick any one of the microbes with reasonable expectation of success.

Applicants argue that it is patentable for a new use of an old compound according to In re Woodruff in MPEP 2112.02 and In re Shetty and In re Marshall. 
However, this argument is not deemed persuasive. The fact pattern in the instant rejection is different from those of In re Woodruff, In re Shetty, and In re Marshall: 
a new property (the many claimed effects) resulted from a known method (buccal administration) using a known composition (Rothia dentocarius) (the instant rejection) vs. new method of a known compound (In re Woodruff, In re Shetty, and In re Marshall).
Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Timmerman (US 2004/0057962 A1), as applied to claims 21-23, 25, 27-32, 34, 35, and 37, in view of Martyn et al. (US 2009/0004275 A1).
The teachings of Timmerman are discussed above and applied in the same manner. Timmerman also teaches immunogenic complex being encapsulated (paragraph 84).
Timmerman does not specify the immunogenic complex being encapsulated and the buccal dosage form being bioadhesive strip and further comprising a prebiotic.
This deficiency is cured by Martyn et al. who teach oromucosal (buccal, abstract and paragraph 25) delivery of a biologically active agent including bacteria (paragraph 49) being a bioadhesive (claim 9) in form of film strips (paragraph 18 and claim 8) comprising matrix-former such as β-glucans (a prebiotic) (paragraph 36).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Timmerman and Martyn et al. to specify the buccal dosage form taught by Timmerman being bioadhesive film strip and further comprising β-glucans (a prebiotic) as a matrix-former. Bioadhesive buccal film strip for delivery of bacteria comprising matrix-former such as β-glucans was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicants argue that Martyn et al. teach a composition dissolve or disperses within 5 minutes in paragraph 14 not the claimed strip remain in a person’s mouth for at least 1 hour. 
However, this argument is not deemed persuasive. Martyn et al. teach a composition dissolve or disperses within 5 minutes in paragraph 12-13 a preferred and Martyn et al. also teach a composition having one layer consist of a fast dissolving substance which contains the drug of interest to be placed against the target tissue with a second outer layer composed of a material with slow or little dissolution by the saliva and which acts as a protective coating for the inner layer in paragraph 34. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)).

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.


New ground of rejections necessitated by Applicant’s amendment 
The new claim necessitates the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Timmerman (US 2004/0057962 A1), as applied to claims 21-23, 25, 27-32, 34, 35, and 37, in view of Kovacs et al. (US 2009/0130199 A1).
The teachings of Timmerman are discussed above and applied in the same manner. Timmerman also teaches immunogenic complex being encapsulated (paragraph 84).
Timmerman does not specify the composition further comprising Lactobacillus reuteri (a probiotic).
This deficiency is cured by Kovacs et al. who teach a respiratory preparation providing cough relief in a human, in form of a film, comprising Lactobacillus reuteri (abstract, paragraph 57, claim 21).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Timmerman and Kovacs et al. to Lactobacillus reuteri in the composition taught by Timmerman. Lactobacillus reuteri being incorporated in a respiratory composition in form of film was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 02/25/2022, have been fully considered but they are moot in view of new ground of rejections. 

Claims 33 and 38 are allowable.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612